NO








NO. 12-09-00230-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
DION RUDKIN,                                                 '     APPEAL
FROM THE 188TH
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
GOOD SHEPHERD
MEDICAL CENTER, INC.,
APPELLEE                                                        '     GREGG COUNTY,
TEXAS
 


MEMORANDUM
OPINION
PER
CURIAM
This appeal is being dismissed because Appellant has failed,
after notice, to pay or make arrangements to pay the district clerk=s fee for preparing the
clerk=s record. 
Appellant appeals from a judgment signed on April 29, 2009.  On August 28,
2009, this court notified the district clerk and the court reporter that their
respective records were due to have been filed by August 27, 2009, but had not
yet been filed.  They were further informed that the court had extended the
time to file their records or request an extension until September 28, 2009. 
The district clerk responded that Appellant had not paid the required
preparation fee.
On October 1, 2009, this court notified Appellant that the
district clerk’s correspondence to this court stated that the reason for the
delay in filing the clerk’s record was Appellant’s nonpayment of the required
preparation fee.  Appellant was further informed that, pursuant to Texas Rules
of Appellate Procedure 37.3(b) and 42.3(c), the appeal would be dismissed
unless proof of full payment to the district clerk was provided on or before
October 12, 2009.
Appellant has neither provided proof of full payment or
otherwise responded to this court=s
notice.  Accordingly, the appeal is dismissed.  See Tex. R. App. P. 37.3(b), 42.3(c).
Opinion delivered October 21, 2009.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)